Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a distance in the lateral direction between a central axis of the grip and a center point of the motor in the front-rear direction is larger than a distance in the lateral direction between the central axis of the grip and a cutting portion of the band saw blade” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of Claim 8 reading: “a distance in the lateral direction between a central axis of the grip and a center point of the motor in the front-rear direction is larger than a distance in the lateral direction between the central axis of the grip and a cutting portion of the band saw blade.” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  As shown below it appears that rather than “a distance in the lateral direction between a central axis of the grip and a center point of the motor in the front-rear direction is larger than a distance in the lateral direction between the central axis of the grip and a cutting portion of the band saw blade” the distance in the lateral direction between a central axis of the grip and a center point of the motor in the front-rear direction is smaller than a distance in the lateral direction between the central axis of the grip and a cutting portion of the band saw blade” (see annotated fig 2 below of the present invention).

    PNG
    media_image1.png
    932
    1406
    media_image1.png
    Greyscale




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 6, reading: “distance in the lateral direction between a central axis of the grip and a central axis of the battery mount is smaller than a distance in the lateral direction between the central axis of the grip and a center point of the motor in the front-rear direction” is unclear.  For example, is the distance between the central axis and the grip measured in the lateral direction as claimed, or in the front-rear direction, as also claimed.  For purposes of advancing prosecution, said limitation will be interpreted as said direction being measured in either a lateral or front to rear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by USPN 8677633 Jeffrey.
Regarding Claim 1, Jeffrey discloses a workpiece guard and blade guard for a bandsaw comprising: a 1. A portable band saw (Col. 1, lines 25-40), comprising: a battery mount (fig. 1, 36) to which a battery (22) is attachable (fig 1); a motor (motor assembly 16, 17) driven with electric power from the battery (col. 2,  lines 60-61); a band saw blade (26) being endless and rotatable with power generated by the motor (col. 2,  lines 60-61); a body supporting the motor and the band saw blade (12); and a handle (30) including a support connected to the body and extending in a vertical direction (annotated fig 1 below), and a grip connected to the support and extending in a front-rear direction (annotated fig 1 below), wherein in a lateral direction, the motor has a center on one side of a center of the handle (annotated fig 1 below), and the battery has a center on another side of the center of the handle (annotated fig 1 below).

    PNG
    media_image2.png
    834
    1272
    media_image2.png
    Greyscale

Regarding Claim 2, the handle at least partially aligns with a cutting portion of the band saw blade in the front-rear direction, and the battery at least partially aligns with the motor in the front-rear direction (since at least some planes can be drawn which run through the handle and the cutting portion of the band saw and between the battery and the motor).
Regarding Claim 3, the battery mount is located rearward from the handle (see annotated fig 1 below).

    PNG
    media_image3.png
    703
    668
    media_image3.png
    Greyscale

Regarding Claim 4, the battery mount is located frontward from the center of the motor (see annotated fig 3 below).

    PNG
    media_image4.png
    825
    967
    media_image4.png
    Greyscale

Regarding Claim 5, the battery is located frontward from a rear end of the body (see annotated fig 3 below).

    PNG
    media_image5.png
    825
    967
    media_image5.png
    Greyscale

Regarding Claim 6, a distance in the lateral direction between a central axis of the grip and a central axis of the battery mount is smaller than a distance in the lateral direction between the central axis of the grip and a center point of the motor in the front-rear direction (see annotated fig 3 below).

    PNG
    media_image6.png
    907
    967
    media_image6.png
    Greyscale

Regarding Claim 7, a distance in the lateral direction between a central axis of the grip and a central axis of the battery mount is smaller than a distance in the lateral direction between the central axis of the grip and a cutting portion of the band saw blade.

    PNG
    media_image7.png
    907
    967
    media_image7.png
    Greyscale


Regarding Claim 9, a distance in the lateral direction between an outer end face of the battery and a central axis of the grip is smaller than a distance in the lateral direction between the central axis of the grip and a center point of the motor in the front-rear direction.

    PNG
    media_image8.png
    923
    1309
    media_image8.png
    Greyscale

Regarding Claim 10, the battery has a rear end face located rearward from a center point of the motor in the front-rear direction. (annotated fig 3 below).

    PNG
    media_image9.png
    932
    1406
    media_image9.png
    Greyscale

Regarding Claim 11, the battery mount (36) is located rearward from the handle (34) (See fig 2).
Regarding Claim 12, the battery mount 36 is located frontward from the center of the motor (annotated fig 3 below).

    PNG
    media_image10.png
    932
    1406
    media_image10.png
    Greyscale

Regarding Claim 13, the battery mount is located frontward from the center of the motor. (annotated fig 3 above)
Regarding Claim 14-16 the battery is located frontward from a rear end of the body (fig 3).
Regarding Claims 17-20, a distance in the lateral direction between a central axis of the grip and a central axis of the battery mount is smaller than a distance in the lateral direction between the central .
    PNG
    media_image11.png
    923
    1309
    media_image11.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 7287454, 8677633, 9227255, and 20200001382, each contain state of the art bandsaw(s) with battery mounts and motors being offset elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        09/09/2021